                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

CITY OF COTTLEVILLE, MISSOURI, )
                               )
         Plaintiff,            )
                               )
     vs.                       )                    Case No. 4:17 CV 2150 RWS
                               )
T-MOBILE CENTRAL, LLC,         )
                               )
         Defendant.            )

                        MEMORANDUM AND ORDER

       As defendant seeks only to eliminate certain affirmative defenses from its

answer to second amended complaint,

       IT IS HEREBY ORDERED that defendant’s motion for leave to file

amended answer [66] is granted, and defendant’s amended answer is deemed filed

as of this date.

       IT IS FURTHER ORDERED that defendant’s motion for leave to file a

memorandum in excess of the page limit [67] is granted.



                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 30th day of October, 2018.
